By the Court.
This case is not to be compared to that of a reference of accounts. The parties have, by their o~m act, substituted judges of their own choice. They have not required that they should be sworn, and they have given them full powers. By a mutual stipulation, the report which they have made is to be the judgment of the court. Surely, on good ground, the Court would inquire whether there has been any improper conduct; but, in the absence of any suggestion of this kind, there must be judgment according td the report.